Case 5:19-cv-01775-PD Document 24 Filed 02/17/21 Page 1 of 1 Page ID #:782

                                                                            JS-6
 1

 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11       ELVIN H. 1,                               Case No. 5:19-cv-01775-PD
12                         Plaintiff,              JUDGMENT
13             v.
14       ANDREW M. SAUL,
15       Commissioner of Social Security,

16                         Defendant.

17
18            In accordance with the Memorandum Opinion and Order filed herewith,
19            IT IS HEREBY ADJUDGED that the decision of the Commissioner of
20   the Social Security Administration is reversed, and the action is remanded to

21   the Agency for further consideration.

22   DATED: February 17, 2021

23
                                            PATRICIA DONAHUE
24                                          UNITED STATES MAGISTRATE JUDGE
25
26
     1
27     Plaintiff’s name has been partially redacted in accordance with Federal Rule of Civil
     Procedure 5.2(c)(2)(B) and the recommendation of the Committee on Court Administration
28   and Case Management of the Judicial Conference of the United States.
